DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment/argument filed 2/1/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, invention claims “a method for actuating an acousto-optical element” (line 1), which comprising two performing processes/steps: 
process (1) generating an actuation signal by a direct digital synthesis (DDS) method using a signal value sequence made up of at least two frequency components (line 3-4); following by 
process (2) receiving the at least two frequency components of the signal value sequence simultaneously at a digital to analog converter (line 5-6). 
As  the actuation signal is generated in process (1) by a direct digital synthesis (DDS) method, the role of  following process (2) in the generation of the actuation signal is vague and renders the claim indefinite. Why the claimed method performs process (2) of receiving the at least two frequency components of the signal value sequence simultaneously at a digital to analog converter after the actuation signal has been generated in process (1)? Is the process (2) a part of process (1)? Or the process (2) is a further process to actuate claimed acousto-optical element. 



Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Murphy et al, “Ask The Application Engineer—33, All About Direct Digital Synthesis”, Analog Dialogue 38-08, August (2004), pp 1-5.

Regarding Claim 1, Murphy teaches a method for actuating an acousto-optical element (page 1, left col, 1st paragraph; figs. 3), the method comprising: 

generating an actuation signal by a direct digital synthesis (DDS) method (see fig. 3, output fout; and fig. 5) using a signal value sequence made up of at least two frequency components (page 1, 3rd paragraph, the binary number in the frequency register provides the main input to the phase accumulator; a sine look-up table; fig. 6, f0, f1; page 3, 3rd paragraph, Binary frequency; the data is transmitted by shifting the frequency of a continuous carrier to one of two discrete frequencies); and

wherein the generating of the actuation signal comprising receiving the at least two frequency components of the signal value sequence simultaneously at a digital to analog converter (fig. 5, digital signal before D/A converter).

Regarding Claim 18, Murphy teaches the method as claimed in claim 1, further comprising: sweeping the signal value sequence by an interpolator (fig. 4, Digital phase wheel; fig. 5, DDS CIRCUITRY) to produce the at least two frequency components (fig. 5, digital signal before D/A converter); and outputting the at least two frequency components from the interpolator to the digital to analog converter (fig. 5, digital signal before D/A converter).

th paragraph, The phase accumulator is actually a modulo- M counter that increments its stored number each time it receives a clock pulse), and wherein the interpolator (fig. 5, DDS CIRCUITRY) is driven by a clock generator (fig. 5, REF CLOCK) to output the at least two frequency components to the digital to analog converter (fig. 5, digital signal before D/A converter).

Claims 1-6,  8-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Widzgowski et al (US 20110304900).

Regarding Claim 1, Widzgowski teaches a method (abstract; figs. 1) for actuating an acousto-optical element (fig. 1, 1 and 2), the method comprising: 

generating an actuation signal (fig. 1, signal outputting from DAC 32) by a direct digital synthesis (DDS) method (fig. 1, 26, 30, 32; ¶[0020], line 1-24, a superposing unit combining the at least 2 initial digital signals into one single digital combination signal; at least one digital-to-analog converter transforming the digital combination signal into an initial analog driver signal) using a signal value sequence made up of at least two frequency components (fig. 1, 27, 28; ¶[0063], line 1-10, A digital frequency calculation unit 26 within the data processing unit 35 calculates the first digital signal 27 and a second digital signal 28. Both digital signals represent by a sequence of bits and bytes 

wherein the generating of the actuation signal comprising receiving the at least two frequency components of the signal value sequence simultaneously at a digital to analog converter (fig. 26, 27, 28, 30, 32; ¶[0064], line 1-10, The at least two signals are then superposed in a superposing unit 30. Again, this is performed digitally by adding the bits and bytes sequences of both digital signals. The digital signal that is generated by the superposing unit represents a superposed analog signal 31. However, even though digitally representing this superposed analog signal 31, it is to be noted that the output from the digital superposing unit is still a digital bit and byte sequence and only becomes the superposed digital signal 31 after having been processed in a digital-to-analog converter 32; --- the output signal from the digital superposing unit 30 is still a digital bit and byte sequence formed digitally by adding the bits and bytes sequences of both digital signals, hence the output signal from 30 to 32 DAC still comprising digital frequency components of the two digital signals 27, 28).

Regarding Claim 2, Widzgowski teaches the method as claimed in claim 1, wherein the signal value sequence is made up of integer periods of each of the at least two frequency components (fig. 1, 27, 28).

Regarding Claim 3, Widzgowski teaches the method as claimed in claim 1, wherein the signal value sequence is made up of at least three frequency components 

Regarding Claim 4, Widzgowski teaches the method as claimed in claim 3, wherein each even number of pairs of two of the frequency components is at the same frequency interval from one another (¶[0065], line 1-21, the number of signals of different wavelengths and frequencies that can be generated by the data processing unit 26 and then superposed by the superposing unit 30 is basically unlimited, the frequencies can be freely chosen; ¶[0069], line 1-13, the amplitude and frequency of both signals 27, 28 is the same).

Regarding Claim 5, Widzgowski teaches the method as claimed in claim 1, wherein the signal value sequence is made up of an uneven number of frequency components (¶[0063], line 1-14, Moreover, the two different signals 27 and 28 are to be understood as just representing a plurality of signals, which can be any number as 

Regarding Claim 6, Widzgowski teaches the method as claimed in claim 1, wherein a phase of at least one of the frequency components is prescribed at a specific time in order to alter a maximum in the signal value sequence (¶[0023], line 1-15, shifting the phase of the individual signals with respect to each other helps keeping the maximum amplitude low; ¶[0068], line 16-28, Modificating the phase influences mainly the maximum amplitude of a superposed signal; The modification is performed in real time, i.e. as fast as the calculation unit allows and prior to driving the transducer, i.e. is not subject to time delays as these would result from any closed loop control).

Regarding Claim 8, Widzgowski teaches the method as claimed in claim 1, wherein the frequency components are prescribed such that the signal form is repeated after a time less than or equal to a threshold value (¶[0021], line 1-11, a confocal microscope comprising the aforementioned acousto-optical system of the invention and in addition a scanner for scanning light across an object to be imaged; ¶[0032], line 1-16, this microscope comprises a first acousto-optical element that is an acousto-optical tunable filter (AOTF) and a second acousto-optical element that is an acousto-optical beam splitter (AOBS); Such a microscope may for instance be a scanning microscope; ---an acousto-optical system is used in the microscope that is periodically scanned. It is therefore also disclosed that the signal form of the control signal must be repeated after a certain time (scan frequency)).

Regarding Claim 9, Widzgowski teaches the method as claimed in claim 8, wherein the threshold value is 250 ns (see above regarding claim 8; --choosing the time threshold value (scanning repetition rate) depends on the test circumstances; it can be around 250 ns; --- it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 10, Widzgowski teaches the method as claimed in claim 1, wherein a bandwidth of the acousto-optical element is adjusted (¶[0030], line 1-12, For filtering out a bandwidth of light, according to a preferred embodiment the analog electronic driver signal is chirped for influencing a bandwidth of light; also see claim 14 on page 8).

Regarding Claim 11, Widzgowski teaches the method as claimed in claim 1, wherein multiple illumination points are produced from an illuminating light illuminating the acousto-optical element (¶[0074], line 1-15, line spectrum light source 18 generates incident light that is filtered out by an acoustic optical element in form of an acoustic optical tunable filter AOTF. A useful light beam of the desired wavelength or a desired 

Regarding Claim 12, Widzgowski teaches the method as claimed in claim 11, wherein a phase increment is prescribed for sweeping the signal value sequence to prescribe the positions of the illumination points (¶[0074], line 1-15, line spectrum light source 18 generates incident light that is filtered out by an acoustic optical element in form of an acoustic optical tunable filter AOTF. A useful light beam of the desired wavelength or a desired bandwidth of wavelengths is then transmitted through a scanner 36 and an objective 20 onto the object 21. ¶[0025], line 15-22, deflecting a particular wavelength or bandwidth of wavelengths as a useful beam; -- useful light beams are deflected to the object).

Regarding Claim 13, Widzgowski teaches a signal generator for actuating an acousto-optical element, the signal generator being configured to perform a method perform the method as claimed in claim 1 (fig. 1, 26, 27,28, 30, 31).

Regarding Claim 14, Widzgowski teaches an arrangement comprising at least one signal generator as claimed in claim 1 and an acousto-optical element (fig. 1, 35, 33, 2 and 1; fig. 8, 35, AOTF).



Regarding Claim 16, Widzgowski teaches a microscope having the arrangement as claimed in claim 14 (fig. 8, 35, AOTF; ¶[0032], line 1-17, In a preferred embodiment of the microscope according to the invention, this microscope comprises a first acousto-optical element that is an acousto-optical tunable filter (AOTF)).

Regarding Claim 20, Widzgowski teaches the method as claimed in claim 1, further comprising actuating the acousto-optical element using the actuation signal (fig. 1, 1, 2; ¶[0064], line 1-15, An amplifier 33 amplifies the superposed analog signal 31. The amplified signal is then transmitted into the transducer 2 of the acoustic optical element…).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Widzgowski et al (US 20110304900) in a view of Noguchi et al (US 20060269185).



However, Noguchi teaches a method (abstract; figs. 1) for actuating an acousto-optical element (fig. 1, 101-AOTF, 102), wherein a phase increment is prescribed for sweeping the signal value sequence based on a temperature of a crystal of the acousto-optical element (fig. 5A, temperature of AOTF, frequency interval ΔFs; fig. 7, Δf1, Δf2; fig. 6, S604, S605, S606, S607, S608, S609; ¶[0045], line 1-11, the AOTF has the temperature-dependent frequency-pulling effect. Therefore, as the temperature of the AOTF 101 increases, the frequency interval AF decreases; a frequency of the RF signal to output an optical signal having a desirable wavelength is calculated using the plot shown in FIG. 5B to achieve the wavelength selection).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Widzgowski by the method of Noguchi for the purpose to achieve wavelength selections (¶[0045], line 1-11).

Response to Arguments
Applicant's arguments filed on 2/1/2022, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Widzgowski merely describes a process through which a single digital combination signal received by a digital-to-analog converter is a single particular frequency that results from an earlier superposition at a superposing unit. Widzgowski fails to disclose or suggest wherein receives the at least two frequency components of the signal value sequence simultaneously, as required by amended claim 1

In response to applicant's argument(s):
(A) please see new rejection under prior art of Murphy.
Widzgowski teaches in ¶[0064], line 1-10, that “The at least two signals are then superposed in a superposing unit 30. Again, this is performed digitally by adding the bits and bytes sequences of both digital signals. The digital signal that is generated by the superposing unit represents a superposed analog signal 31. However, even though digitally representing this superposed analog signal 31, it is to be noted that the output from the digital superposing unit is still a digital bit and byte sequence and only becomes the superposed digital signal 31 after having been processed in a digital-to-analog converter 32.” --- the output signal from the digital superposing unit 30 is still a digital bit and byte sequence formed digitally by adding the bits and bytes sequences of both digital signals (27, 28), hence the output signal from 30 to 32 DAC still comprising digital frequency components of the two digital signals 27, 28).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872